Citation Nr: 1209272	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  05-08 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for post traumatic stress disorder (PTSD).

3.  Entitlement to service connection for a left wrist disorder, claimed as due to carbon monoxide and/or chemical exposure.

4.  Entitlement to service connection for a right wrist disorder, claimed as due to carbon monoxide and/or chemical exposure.

5.  Entitlement to service connection for sexual dysfunction, to include as secondary to PTSD.

6.  Entitlement to service connection for a sleep disorder, to include as secondary to PTSD.

7.  Entitlement to a 10 percent evaluation based on multiple non-compensable service-connected disabilities.  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from February 2005, September 2010, and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In May 2007, the Board remanded the issues of entitlement to service connection for a psychiatric disorder, PTSD, a left wrist disorder, a right wrist disorder, sexual dysfunction, a sleep disorder, a low back disorder, and TDIU for further development and denied service connection for headaches.  The Veteran appealed the denial of the claim for headaches to the United States Court of Appeals for Veterans Claims (the Court).  In a January 2009 Memorandum Decision, the Court remanded the claim for headaches.  In a September 2010 decision, the Board again denied the claim for headaches and that claim is no longer in appellate status.  

In a February 2009 decision, the Board denied claims for a psychiatric disorder, PTSD, a left wrist disorder, a right wrist disorder, sexual dysfunction, a sleep disorder, a low back disorder, and TDIU.  Subsequently, the Veteran appealed the Board's February 2009 decision to the Court.  In a September 2010 Memorandum Decision, the Court upheld the Board's denial of the claim for a low back disorder and remanded the issues listed above for further development.  The Board observes that the Court did not reference the issue of TDIU in its decision.  In May 2011, the Board remanded these issues to provide notice, obtain Social Security Administration (SSA) records, and VA treatment records.  The Veteran was provided with notice in May 2011, a response indicating that there were no SSA medical records was obtained in May 2011, and VA treatment records were associated with the claims file.  Given the foregoing, the Board finds that VA has substantially complied with the May 2011 remand with regard to these issues and will proceed with a decision on these matters.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Additionally, the issues of entitlement to TDIU and entitlement to a 10 percent evaluation based on multiple non-compensable service-connected disabilities are also on appeal from September 2010 and March 2011 rating decisions.  All issues will be addressed in the decision below.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  A psychiatric disorder has not been shown to be causally or etiologically related to the Veteran's military service.

3.  The record does not contain credible evidence supporting the Veteran's claimed in-service stressor of being assaulted while on guard duty.

4.  The Veteran does not have a diagnosis of PTSD related to his alleged in-service stressor.  

5.  A left wrist disorder has not been shown to be causally or etiologically related to the Veteran's military service, to include carbon monoxide or chemical exposure; or any left wrist arthritis manifested within one year thereafter, and therefore, a left wrist disorder has not been shown to be causally or etiologically related to military service, and any left wrist arthritis may not be presumed to be causally or etiologically related to military service.

6.  A right wrist disorder has not been shown to be causally or etiologically related to the Veteran's military service, to include carbon monoxide or chemical exposure; or any right wrist arthritis manifested within one year thereafter, and therefore, a right wrist disorder has not been shown to be causally or etiologically related to military service, and any right wrist arthritis may not be presumed to be causally or etiologically related to military service.

7.  A sexual dysfunction disorder has not been shown to be causally or etiologically related to the Veteran's military service, or to a service-connected disorder.  

8.  A sleep disorder has not been shown to be causally or etiologically related to the Veteran's military service, or to a service-connected disorder.  

9.  The evidence of record fails to demonstrate that prior to February 9, 1999, the Veteran's noncompensable service-connected disabilities clearly interfered with his normal employability. 

10.  The Veteran's service-connected disabilities have not been shown to render him unemployable.





CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  PTSD was not incurred during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).

3.  A left wrist disorder was not incurred in active service, and any left wrist arthritis may not be presumed to have had its onset in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2011).

4.  A right wrist disorder was not incurred in active service, and any right wrist arthritis may not be presumed to have had its onset in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2011).

5.  A sexual dysfunction disorder was not incurred in active service, nor was it proximately due to or aggravated by a service-connected disorder.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §3.310(a) (2006).

6.  A sleep disorder was not incurred in active service, nor was it proximately due to or aggravated by a service-connected disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §3.310(a) (2006).

7.  The schedular criteria for a compensable evaluation based on multiple noncompensable service-connected disabilities were not met from prior to February 8, 1999.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 3.324 (2011). 

8.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1110, 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the veteran and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the veteran with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in October 2004 for the claims for a psychiatric disability, left and right wrist disabilities, sexual dysfunction, and a sleep disorder on a direct basis.  In June 2007 and June 2008, the Veteran received letters that fully satisfied the duty to notify for the claim for PTSD based on personal assault.  The June 2007 letter also provided the Veteran with notice that addresses the relevant rating criteria and effective date provisions.  In May 2011, he was provided with notice regarding how to substantiate his claims for a sleep disorder and sexual dysfunction on a secondary basis.  Although the June 2007, June 2008, and May 2011 letters were not sent prior to the initial adjudication of the claims in February 2005, the claims were subsequently readjudicated in July and October 2011 supplemental statements of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  

With regard to the claim for TDIU, the Veteran was provided with notice in February 2010 before the adjudication of the claim in September 2010.  The Board notes that the Veteran was not provided with notice regarding how to substantiate his claim for a compensable rating based on multiple non-compensable service-connected disabilities.  However, the notice and duty to assist provisions are not applicable to a claim where it cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004).  As there is no dispute as to the underlying facts of this case, and as the Board has denied the claim as a matter of law, the legal provisions regarding the duty to notify and to assist are inapplicable.  See e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 362 (2001).  Therefore, the Board finds that VA has fulfilled its duty to notify for all of the claims on appeal.

VA has also satisfied its duty to assist the Veteran at every stage of this case.  The Veteran underwent a VA examination in January 2005 that addressed his claims for PTSD and a psychiatric disability.  In December 2003 and March 2010, he had examinations that addressed his claim for TDIU.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a reading of the service and post-service medical records in the Veteran's claims file. They considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues of PTSD, a psychiatric disability, and TDIU on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

The Board acknowledges that the Veteran has not had VA examinations specifically for his claims for a right wrist, left wrist, sexual dysfunction, or sleep disorder.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The Board concludes an examination is not needed for the aforementioned claims because no competent and credible evidence has been submitted to indicate that any of the aforementioned are associated with an established event, injury, or disease in service or during the presumptive period, or in the case of sexual dysfunction and sleep disorder, with another service-connected disability.  Accordingly, it was not necessary to obtain a medical examination or medical opinion in order to decide the claims for a left wrist, right wrist, sexual dysfunction, or sleep disorder in this case.  38 C.F.R. § 3.159(c)(4)(i); see Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms"); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  

All available service treatment records as well as all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  Regarding the September 2004 release for private treatment records from Dr. W.G., the Board notes that the relevant records identified by the Veteran were found within records obtained from Dr. D.W., who appear to work at the same private facility.  In January 2006, an inquiry reflected that the Veteran was not in receipt of SSA benefits.  An additional request was made and in May 2011, VA received a response indicating that only the Veteran's retirement, but not medical, SSA records were available.  He was informed of such in June 2011.  In October 2008, VA determined based on a U.S. Army Crime Records Center response that there was no record of any incident report of an alleged assault.  VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with statements of the case (SOCs) and SSOCs, which informed them of the laws and regulations relevant to his claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  In this case, the Veteran filed his claims for sleep disorder and sexual dysfunction before the amendments went into effect.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran because it does not require the establishment of a baseline before an award of service connection may be made. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

1.  Psychiatric disorder

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a psychiatric disorder.  The Veteran asserts that he has an anxiety disorder that his related to a military service stressor and/or the stress of military service.

The service treatment records were absent for any complaints, treatment, findings, or diagnoses of any psychiatric disorder.  Shortly after his separation from service in May 1970, the Veteran had a VA examination wherein his nervous system, to include his psychiatric condition and personality, were found to have no abnormality.  In fact, the first post-service notation of any psychiatric disability was not until May 2000 when the Veteran was noted to have anxiety, which was decades after his separation from service in 1970.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

Although the Veteran and his wife have indicated that the Veteran has had anxiety/psychiatric problems since service, the Board does not find their reports to be credible.  In this regard, the Board notes that the earliest post-service medical evidence dates in 1970, yet the first notation of a psychiatric disability was not until 2000.  As such, there has been no showing of a psychiatric disability until decades after service.  The Board notes that the Veteran has reported that he did not seek treatment for his psychiatric problems until decades after his separation from service.  In July 2003, the Veteran stated to a VA examiner that since the Army he has felt anxious and restless but had not sought psychiatric help.  He reported that his problems stemmed from an assault while on guard duty.  He drank because he could not sleep well, was unemployed due to his wrists and neck, and was under financial stress.  The diagnoses were chronic alcohol dependence and anxiety state NOS.  However, even conceding the Veteran's statements that he did not seek psychiatric treatment until many decades after service, the Board finds it significant that he never mentioned having anxiety or any other psychiatric problems at any point until he filed his claim in 2004.  The Board finds it suspicious that the Veteran would seek treatment for a variety of medical problems over the years and yet never mention experiencing continual anxiety to a medical professional, even if he did not desire treatment.  Importantly, although the post-service medical evidence dates from 1970, the Veteran did not indicate that he had anxiety until after he was unable to work in the late 1990s and he began to worry about his finances.  Thus, it appears that his psychiatric problems are related to his inability to work due to his non-service connected hands/wrists, which will be discussed more thoroughly below.  Accordingly, based on the forgoing, the Board does not find the Veteran and his wife's reports that he has experienced anxiety/psychiatric problems since service to be credible.  

Importantly, following VA examination in January 2005, the Veteran was diagnosed with anxiety disorder NOS and chronic alcohol dependence.  The examiner concluded that the Veteran's anxiety disorder was not related to military service.  Rather, the examiner indicated that the anxiety disorder was related to non-service connected medical issues with his hands.  When asked why he applied for SSA disability, the Veteran responded, "a bad time sleeping, .. I had an operation on my hand..., fusion in 1999," all of which are not service-connected.  The Veteran reported that he sometimes felt hopeless and helpless because he does not have the physical ability to do the things he used to do. 

The examiner noted that the Veteran had only sought mental health treatment on one occasion in 2003 and had not been seen since.  The Board notes that in July 2003, the VA examiner merely recorded the Veteran's contentions that since the Army he has felt anxious and restless.  The Board observes that a bare transcription in a medical record of the Veteran's self-reported history, unenhanced by medical analysis, does not constitute competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  The July 2003 examiner provided no opinion as to the veracity of the Veteran's report, nor did he relate anxiety to the Veteran's service. 

Additionally, the January 2005 examiner felt that the Veteran was crying out for help for financial assistance as he was applying for SSA disability and reported that he can no longer work as a carpenter because of the medical issues with his hands, which are not service-connected.  When asked if he had disturbing dreams during military service, he stated that he did not remember.  He reported that soon after he was discharged from the military he began to experience nightmares about trying to get away from something.  He could not provide specificity about how often the nightmares occur, as sometime they are often and sometimes not.  Later, the Veteran reported that he wakes up in the middle of the night soaked and that this has been going on ever since the military.  The examiner pointed out that this appears to be an inconsistency as the Veteran stated earlier that he felt the symptoms did not occur until after the military but later stated that he felt that they had occurred while in the military.  The Board affords this opinion great probative value as it is based on a thorough examination of the Veteran and the claims file and considered the Veteran's reports.  It is supported by a complete rationale that is supported by other probative evidence in the claims file.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1995).  

In the April 2005 NOD and July 2005 Form 9, the Veteran's representative stated that the Veteran's anxiety disorder was related to military service stress and that they would provide an opinion to VA.  However, no such opinion has been associated with the claims file or been identified for VA to obtain.  Accordingly, there is no medical opinion relating the current diagnosis of anxiety disorder to the Veteran's military service.  

In conclusion, although the Veteran has been shown to have an anxiety disorder, it the most probative evidence of record does not indicate that it is related to service.  The service treatment records were absent for any indications of a psychiatric disorder and the first showing of an anxiety disorder was decades after separation from service.  Despite indicating that they planned to obtain an opinion relating the Veteran's anxiety to his military service, no such opinion has been associated with the claims file.  Additionally, the evidence does not indicate that a psychiatric disability is related to another service-connected disability.  38 C.F.R. § 3.310 (2006).  On the contrary, the most probative evidence indicates that the Veteran's anxiety is related to his non-service connected hand/wrist disabilities, as he himself indicated during the January 2005 VA examination.  To the extent that the Veteran and his wife are relating his diagnosis of anxiety to his military service, to include his alleged assault (which has been found not credible as discussed under PTSD) or to his service-connected disabilities, they do not have the proper medical training and expertise to provide evidence to opine as to etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, service connection for a psychiatric disorder must be denied.  38 C.F.R. § 3.303.  

2.  PTSD

Service connection for PTSD requires: (1) medical evidence diagnosing the condition, (2) credible supporting evidence that the claimed, in-service stressor actually occurred, and (3) a link, established by medical evidence, between current symptomatology and the claimed, in-service stressor.

In adjudicating a claim of entitlement to service connection for PTSD, the Board is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy" or was a POW as established by official records, including recognized military combat citations or other supportive evidence.  If the VA determines that the veteran engaged in combat with the enemy or was a POW and the alleged stressor is combat or POW related, then the veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with the circumstances, conditions or hardships of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, VA determines that the veteran did not engage in combat with the enemy or was a POW, or that the veteran engaged in combat with the enemy or was a POW, but the alleged stressor is not combat or POW related, the veteran's lay testimony by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 (1997).

If a PTSD claim is based on claimed in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  This was done in a June 2007 letter.  

VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).  In Patton v. West, 12 Vet. App. 272 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that special consideration must be given to claims for PTSD based on personal assault.  In particular, the Court held that the provisions in M21-1R, Part IV, Subpart ii, Section D, Chapter 17, (currently found in M21-1MR, Part III, Subpart iv, Chapter 4, Section H) which address PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  This was done during the January 2005 VA examination.  

Additionally, M21-1R, Part IV, Subpart ii, Section D, Chapter 17 states that, in cases of sexual assault, development of alternate sources for information is critical.  An extensive list of alternative sources competent to provide credible evidence that may support the conclusion that the event occurred is provided, to include medical records, military or civilian police reports, reports from crisis intervention centers, testimonial statements from confidants, and copies of personal diaries or journals.  Id.  Also of particular pertinence are the provisions of 38 C.F.R. § 3.304(f)(5) which state that behavior changes that occurred at the time of the incident may indicate the occurrence of an in-service stressor.  The Court in Patton stated that such changes in behavior should be examined and clinically interpreted to determine whether they constitute evidence of "(v)isits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment."  In October 2008, the U.S. Army Crime Records Center replied that there was no record of any investigative reports pertaining to an assault as identified by the Veteran.  Further, in a June 2010 statement, the Veteran indicated that he did not file a report.  The Board notes that the Veteran has provided several statements detailing the circumstances surrounding the alleged assault that have been considered by both the RO and the Board.  The Veteran has not identified any additional records that VA has not attempted to obtain.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for PTSD.  At the outset, the Board finds that the Veteran did not engage in combat with the enemy during active service nor did he serve in Vietnam in country, and he has not asserted that he did.  The Veteran's duties as verified by his service personnel records have not been recognized as combat-related.  In this regard, the Veteran's service records list his military occupational specialty as crew chief.  Further, his service records did not show that he received any awards or decorations indicative of combat service, such a Bronze Star with V Device or Purple Heart.  The Board does acknowledge that the Veteran has been awarded the National Defense Service Medal; however, this award is not indicative of combat.  As such, the Board finds that the Veteran is not shown to have engaged in combat with the enemy, nor is there evidence that he was a POW. 

Instead, the Veteran alleges that he has PTSD based on a personal assault.  He contends that he was assaulted by an unknown assailant(s) while on guard duty while serving in Germany.

The service treatment records reflect that the Veteran reported on his April 1968 entrance report of medical history that he was involved in a car wreck and went to the hospital where he received ten stitches on his nose prior to service entrance.  In a July 1968 report of medical history, it was noted that the Veteran had stitches after two car wrecks (car wrecks (x2)), the last of which was in 1968.  He had stitches on his forehead, nose, and upper lip.  In February 1969, the Veteran was noted to have post traumatic deviation of the septum with displacement of the nose on the left.  Undated x-rays reflected a fracture of the nasal bone.  November 1969 records noted that the Veteran had post nasal trauma and had been scheduled for rhinoplasty one year earlier but his appointment had been postponed.  The Veteran was to be seen for a broken nose and reset.  Additionally, another November 1969 record reflected that he had a three centimeter superficial laceration through his right eyebrow.  It was recorded that he was not unconscious and did not have a headache.  In December 1969, the stitches above his right eye were removed.  There was a small laceration that was well healed.  In January 1970, the Veteran was admitted for a rhinoplasty.  Under history of illness, it was stated that the Veteran fractured his nose about one year earlier resulting in nasal deformity.  He spent twelve days in the facility; seven in the hospital and five on leave.  On his February 1970 separation report of medical history, it was noted that the Veteran's nose was broken and reset, no problem.

The Board notes that although the service treatment records reflect that the Veteran had a broken nose and right eyebrow laceration during service, the most persuasive evidence of record does not corroborate his allegations that he was assaulted by an unknown assailant while on guard duty.  

Initially, the Board finds it significant that the Veteran has described the assault inconsistently over the years.  Notably, in an April 1970 claim, the Veteran did not indicate that he was assaulted.  Instead, he stated that he had his broken nose reset four months earlier and made no mention of being assaulted.  In fact, the first time he mentioned an assault while on guard duty was in a June 1999 private treatment record from Dr. T.A.T., 29 years after his separation from service.  

Importantly, the Veteran's recollections of the alleged assault are inconsistent with the service treatment records.  In October 2000, the Veteran stated that the assault occurred in early 1969 while on guard duty in Germany.  He reported that an unknown assailant hit him in the face repeatedly with an unknown object.  His nose was smashed, there was a gash above his right eyebrow, and his ears were hurt and bleeding.  He added that he did not know how bad he was injured until his commanding officer remarked that it looked like his nose was hanging off the side of his face and that he should have it looked at.  In May 2001, the Veteran stated that he was jumped on guard duty sometime in 1969, spent over a month in the hospital, had cuts on his face, had bleeding ears, and could not hear for weeks.  In a July 2003 VA treatment entry he reported that he spent two months in the hospital.  In September 2004, he stated that the incident happened in 1969 on a maneuver while his unit was camped out.  He indicated that he made it back to the camp and was taken to a tent where he was treated after the assault.  When he got back to base, he went to the hospital where they operated on his nose and he had bleeding ears and cuts above his eyes.  He reported that he was in the hospital for a week.  

During his January 2005 VA examination, the Veteran told the examiner that he was guarding a building or fence line when a person or persons came up, punched him, and broke his nose.  Additionally, his ears were bleeding and he had cuts above his eyes.  The Veteran reported that he was beaten over the head and lost consciousness.  He then went back to camp and got cleaned up.  The next day, he reported for duty and was told by a commanding officer to go for medical attention and he was hospitalized for a period of time.  In a July 2007 PTSD questionnaire, the Veteran stated that he was hit in the head repeatedly by unknown person or persons until he lost consciousness.  He reported spending an extended amount of time in the hospital with a month of medical leave for healing and recuperation.  In a June 2010 statement, the Veteran again reported that he blacked out after being beaten.  He added that he was found and taken back to base camp by the person who was to relieve him from guard duty.  The Veteran stated that his face was pretty messed up but the injury was not critical enough to life flight him out.  At some point following the incident, he was guarding the perimeter when a one star general approached the gate and told the Veteran to get back to his home base and go directly to the hospital after seeing his face.  He went to the hospital three to five days later.  

The Board observes that the severity of the injuries the Veteran described is not documented in the service treatment records.  For example, there are no complaints or findings of bleeding ears or loss of hearing.  The Board finds it significant that the timing of the assault as related by the Veteran is not corroborated by the service treatment records.  In this regard, the Veteran indicates that he was treated for his broken nose shortly after the alleged assault.  However, the service treatment records show that although he was observed to have a fractured nose in February 1969, he did not have rhinoplasty surgery until January 1970, almost a year later.  Further, the records do not reflect that the Veteran incurred a laceration to his right eye brow at the same time as his fractured nose.  In this regard, the Veteran was noted to have stitches in his nose, forehead, and upper lip as the result of car accidents, a broken nose in February 1969, and a laceration on his right eyebrow in November 1969.  The records contradict his reports that he had a broken nose, cuts above his eyes, and bleeding ears at the same time as a result of an assault.  

The Board also notes that with each report, the Veteran's description of the alleged assault has gotten more severe.  Importantly, he did not relate until his latest reports that he was rendered unconscious from the alleged assault or hospitalized for as much as two months.  However, the only records of hospitalizations were for an excision of a thyroglossal duct cyst in April 1969 when he was hospitalized for 15 days and had 20 days of leave and in January and February 1970 when he had rhinoplasty surgery and was hospitalized for seven days with five days of leave.  As detailed above, the Veteran did not receive rhinoplasty on an emergency basis but rather it had been postponed since February 1969.  In some of his reports, he was taken to the hospital immediately and in others he did not seek treatment until days later.  Moreover, the Veteran initially reported that he was told by his commanding officer to go to the hospital and later reported that a general told him to go based on the severity of his injuries.  The Board finds it incredulous that the Veteran would state that he was not aware of the severity of his injuries until his commanding officer/general told him that he needed to go to the hospital based on his reports of being beaten to the point of unconsciousness, having bleeding ears, facial cuts, and a broken nose.  

Also in the June 2010 statement, the Veteran discussed the Board's previous denial of his claim and the finding that he has inconsistently reported the circumstances surrounding his alleged assault.  He stated that many years had passed before he started talking about the assault and the recollection of the dates, times in the hospital, and exact nature of the injures are better left to medical records for precise documentation.  The Board agrees.  Accordingly, the Board affords more probative value to the service treatment records and does not find the Veteran's reports that he was assaulted while on guard duty to be credible.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).

Additionally, the Board finds it significant that the January 2005 VA examiner indicated that while the Veteran described his story and he asked him questions, the Veteran responded after significant pauses.  The examiner questioned the Veteran's symptom reporting as he had a hard time describing what went on, where they were, and the things that happened around the alleged event of being assaulted.  Thus, the Board finds it significant that a physician who also reviewed the Veteran's service treatment records and considered the Veteran's account of the alleged assault also found the Veteran not credible, or at the very least found his account questionable.  

Further, the Veteran's service personal records were also absent for any documentation of an assault.  In October 2008, a formal finding indicated that there was no record of the alleged assault.  In summary, there is no persuasive evidence of record to corroborate the Veteran's assertions that he was assaulted while on guard duty.

Additionally, the Board finds it significant that the Veteran has not been diagnosed with PTSD.  Following the January 2005 VA examination, the Veteran was diagnosed with anxiety disorder NOS not related to military service and chronic alcohol dependence.  The examiner and another doctor who reviewed the Veteran's stressor report concluded that PTSD criteria A were not met because there was no actual threatened death or serious threat to the physical integrity of self.  See Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) and 38 C.F.R. 
§ 4.125.  The examiner reasoned that the service treatment records did not support the Veteran's account of the assault as there was no documentation that indicated specifically the cause of the broken nose and laceration or the commensurate level of medical attention that would have been warranted for a severe assault.  The examiner emphasized that the Veteran had a difficult time articulating the history for the stressor for criteria A and appeared to over emphasize the negative symptoms of this report and under emphasize his positive attributes in his history.  The examiner also found it perplexing that the Veteran took approximately 20 years before telling his wife about the assault.  The examiner commented that although the Veteran reported he did not like talking about it because he did not win the fight, the examiner found that interesting because the Veteran had no idea that he was going to be involved in a fight in the first place, so what would make it embarrassing.  The examiner believed that the Veteran was crying out for help for financial assistance as he was applying for SSA disability as the Veteran related he can no longer work as a carpenter because of the medical issues with his hands.  The Board affords this opinion great probative value as it is based on an examination of the Veteran and consideration of the claims file and the Veteran's reported history of the alleged assault.  38 C.F.R. § 3.304(f)(5).  Further, it is consistent with the service treatment records and is well supported by a thorough rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The Board also finds it significant that in an April 2005 NOD, the Veteran's representative indicated that the Veteran was seeking an independent diagnosis of PTSD and opinion that the diagnosis is related to service.  However, no such independent/private opinion has been submitted by the Veteran or identified for VA to obtain.  Importantly, there is still no diagnosis of PTSD of record.  

In summary, VA is unable to corroborate the Veteran's claimed in-service personal assault stressor, and his lay testimony has been found not credible by the Board.  In any event, the competent medical evidence of record does not reflect a diagnosis of PTSD.  Although the Veteran and his friends and family might sincerely believe that he suffers from PTSD and that is related to his service, they are not a medical professionals competent to render an opinion on matters of medical etiology or diagnosis and absent a professional medical opinion linking a current disorder to corroborated stressors, service connection cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for PTSD.  38 C.F.R. § 3.304(f)(5).  

3-4.  Left and right wrist disorder claimed as due to carbon monoxide and/or chemical exposure

In certain circumstances, presumptive service connection is awarded.  For chronic diseases, exclusively listed in 38 C.F.R. § 3.309(a), to include arthritis, the disease must have become manifest to a degree of 10 percent or more within 1 year from date of separation from service.  38 C.F.R. § 3.307(a)(3).

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a left wrist or right wrist disorder.  The service treatment records were absent for any complaints, treatment, or diagnoses pertaining to the right or left wrist.  In fact, the Veteran and his wife reported that he did not begin to have problems with his hands until approximately 1997.  The first complaints related to right wrist pain were in private treatment records of Dr. D.W. dated in 1998.  The Veteran first complained of shooting pains in both wrists in VA treatment records dated in 2000.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

In this regard, the Board notes that the earliest post-service medical evidence is dated in 1970, yet the first notation of a right wrist problem was not until 1998 and a left wrist disorder was not noted until 2000.  Moreover, neither the Veteran nor his wife have reported that the Veteran had wrist problems until the late 1990s, almost 30 years after his separation from service.  As such, there has been no showing or complaints of these disorders until many years after service.  

Moreover, there is no persuasive evidence of record to relate a wrist disorder to service.  The Board acknowledges the Veteran's contentions that his in-service exposure to chemicals, such as carbon monoxide, especially when cleaning without gloves led to a bilateral wrist disorder.  However, there is no competent medical evidence of record to support his contention.  

In September 2004, the Veteran reported that Drs. J.J.B., B.D.W., Dr. D.W. and W.F.G. all told him that his exposure to carbon monoxide and fumes contributed to his health problems.  In an October 2004 VA treatment entry, Dr. B.D.W. addressed the Veteran's complaint of DJD.  The Veteran reported that his pain was worse in his wrists and asked for the orthopedic clinic.  The Veteran reported that he worked with a lot of chemicals in service and had carbon monoxide exposure.  Dr. B.D.W. noted that the Veteran was asking for SSA disability and wanted him to make a statement on the Veteran's behalf.  The Board finds it significant that in November 2004, Dr. B.D.W. indicated that he reviewed copies of the Veteran's military records and post service records related to his wrists.  He stated that "it is my understanding that his hand and wrist problems are the greatest problem for employment, these are non-service connected."  Importantly, after specifically asked to provide a statement by the Veteran, Dr. B.D.W. did not provide an opinion relating chemical exposure to the development of a wrist disability.  There were no statements linking carbon monoxide or other chemical exposure to the Veteran's bilateral wrist disability in Dr. W.F.G., Dr. D.W., or Dr. J.J.B.'s records.  

The Board observes that in a March 2011 VA treatment entry, Dr. A.W.Y.C. recorded the Veteran's contentions that his wrist joint pain started after working with chemicals while in the military.  The Board finds that Dr. A.W.Y.C.'s bare transcription in a medical record of the Veteran's self-reported history of chemical exposure, unenhanced by medical analysis, does not constitute competent medical evidence that indicates that he has a bilateral wrist disability that is related to any in-service carbon monoxide or chemical exposure.  LeShore v. Brown, 8 Vet. App. 406 (1995).  Moreover, the Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  

Accordingly, despite the Veteran and his wife's statements that doctors had related carbon monoxide/chemical exposure to service, their accounts of what a medical professional purportedly said is simply too attenuated and inherently unreliable to constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  In fact, the evidence of record indicates that after considering the Veteran's request for an opinion, Dr. B.D.W. was unable to provide one after reviewing the Veteran's medical history.  Further, although treatment records from Drs. J.J.B., B.D.W., and W.F.G. have been associated with the claims file, there is no positive opinion of record.  Because these records were generated with a view towards ascertaining the Veteran's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Thus, the lack of documentation of any opinion, especially after being asked to provide one, renders the Veteran and his wife's contentions that doctors told them that his bilateral wrist disability is related to service not credible.

Although the Veteran and his wife might sincerely believe that chemical exposure during service caused a wrist disorder, they are not qualified to render a medical opinion as to etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, although the Veteran's wife reported that she read internet articles indicating that there was a link between chemical exposure and the Veteran's bilateral wrist disorder, no examiner has specifically related the information to the Veteran's disability.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) ("This is not to say that medical article and treatise evidence are irrelevant or unimportant; they can provide important support when combined with an opinion of a medical professional.").  

In conclusion, the Board finds that the Veteran's claims of entitlement to service connection for a right wrist and left wrist disorder have not been shown to be related to service.  Further, the service treatment records were absent for any indications of a wrist related findings.  Additionally, the evidence does not support service connection on a presumptive basis because there is no competent medical evidence showing that any degenerative joint disease of the wrists manifested itself to a degree of 10 percent or more within one year from the date of his separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  As such, service connection for a left wrist disorder and a right wrist disorder, claimed as due to carbon monoxide and/or chemical exposure, must be denied.  38 C.F.R. § 3.303.  


5-6.  Sexual dysfunction and sleep disorder, to include as secondary to PTSD

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for sexual dysfunction or a sleep disorder.  The service treatment records are absent for complaints, treatment, or diagnoses of sexual dysfunction or a sleep disorder.  Thus, there was no showing of either disability during service.

In a July 2003 VA record, the Veteran reported trouble sleeping.  The impression was insomnia/anxiety.  In another July 2003 VA record, the Veteran stated that he drinks because he cannot sleep well.  The diagnosis was chronic alcohol dependence and anxiety state NOS.  In a September 2004, the Veteran reported that he had experienced sexual dysfunction for four years but had not been treated.  A June 2010 VA record contained a diagnosis of severe obstructive sleep apnea. 

The most probative evidence of record does not indicate that sleep apnea or a sexual dysfunction disorder is related to the Veteran's service or another service-connected disorder.  As stated above, during the January 2005 VA examination, the Veteran reported that he could not sleep because of his non-service connected hands/wrists.  The Board notes that although the Veteran is competent to report that he has trouble sleeping and has sexual problems, he, as a layperson, is not qualified to provide an opinion as to etiology or relate his sexual problems or sleep apnea to another service-connected disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board notes that articles pertaining to sleep problems and erectile dysfunction were submitted in April 2011.  However, no examiner has specifically related the information to the Veteran's disabilities.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) ("This is not to say that medical article and treatise evidence are irrelevant or unimportant; they can provide important support when combined with an opinion of a medical professional.").  Thus, they are not probative.  

In sum, there are no findings of a sleep disorder or a sexual dysfunction disorder until many years after the Veteran's separation from service.  Regarding the Veteran's contentions that he has a sexual dysfunction and sleep disorder secondary to PTSD or another service-connected disorder, as reflected above, service connection was denied for PTSD, and the most persuasive evidence of record does not indicate that a sexual dysfunction or sleep disorder is related to another service-connected disability.  38 C.F.R. § 3.310.  Rather, the most persuasive evidence indicates that he has difficulty sleeping due to his non-service connected hands/wrists.  Sleep apnea has not been related to service or another service-connected disorder.  As there is no indication in the record that the Veteran has a sleep disorder or a sexual dysfunction disorder that is related to service, his claims must be denied.  38 C.F.R. § 3.303, 3.310(a).

7.  10 percent evaluation 

In a January 2011 statement, the Veteran claimed entitlement to a 10 percent evaluation under 38 C.F.R. § 3.324 based on multiple noncompensable service-connected disabilities dating from February 8, 1998.  The Veteran argued that he filed a claim for an increased rating on February 8, 1999 and that the last rating decision of record was done concurrently with a SOC dated in October 1970.  He added that in December 1975, 38 C.F.R. § 3.324 was enacted.  He stated that he clearly indicated that the residuals of the thyroglossal duct cyst excision interfered with his employment and that he was entitled to a 10 percent evaluation from February 8, 1998, one year prior to the date of his claim filed on February 8, 1999.  

The claim for a 10 percent rating was denied in a March 2011 rating decision.  A July 2011 SOC phrased the issue as entitlement to a 10 percent rating for the period April 14, 1970 to February 8, 1999.

Whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the rating schedule, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324.

The provisions of 38 C.F.R. § 3.324 are predicated on the existence solely of noncompensable service-connected disabilities.  As such, once a compensable evaluation for any service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993). 

The evidence of record reflects that in April 1970, the Veteran filed a claim for surgery for a thyroglossal duct cyst, broken nose reset, and an infected left ear.  In a June 1970 rating decision, service connection was granted for a fractured nasal septum, a scar from the excision of the thyroglossal duct cyst, and left ear otitis medial and externa, which were all assigned non-compensable ratings.  He filed a NOD.  In the August 1970 NOD, the Veteran indicated that he had difficulty swallowing and pain in the area where the cyst was removed as well as trouble hearing in his left ear.  Specifically, he said that if he lifted something heavy, he had pain in the scar area and that when he titled his head upward he could not swallow.  However, he made no mention of the impact of these disabilities on his ability to maintain employability.  Moreover, the evidence does not show that these disabilities interfered with his employability.  A SOC was issued in October 1970 that continued the non-compensable ratings.  However, he did not file a substantive appeal, rendering the April 1970 rating decision final.  38 C.F.R. §§ 20.202, 20.302(b), 20.1103.

On February 8, 1999, VA received a claim for an increased rating for the scar, ear problems, nose defection and service connection for hearing loss and tinnitus.  His claims were denied in a July 1999 rating decision.  In an August 1999 statement, he asked for the decision for an increase of the scars on the throat and nose to be considered under the "Decision Review Criteria" and stated that he felt the scars were at least moderately disfiguring.  An August 1999 notation on the July 1999 rating decision states "reviewed under the provisions of 38 C.F.R. § 3.105(b), no change made."  This is the regulation that provides for a revision of a previous decision on the basis of a difference of opinion.  He did not file a NOD with that decision and it is final.  38 C.F.R. §§ 20.201, 20.302(a), 20.1103.

Thereafter, a July 2001 rating decision granted entitlement to service connection for bilateral hearing loss at 20 percent and tinnitus at 10 percent and assigned each effective from February 8, 1999.  The rating also increased the rating for a fractured nasal septum to 10 percent effective from February 8, 1999.

The Board finds that there is no basis on which to grant a 10 percent rating based on multiple non-compensable service-connected disabilities.  First of all, there was no pending claim from April 1970 to February 1999.  As stated above, the April 1970 claim was addressed in a June 1970 rating decision which is final because the Veteran did not file a substantive appeal.  Secondly, the February 8, 1999 claim was addressed in the July 1999 rating decision which is also final because the Veteran did not file a NOD.  Additionally, the Veteran has had a combined 40 percent rating effective February 8, 1999, the date of his claim for an increase.  Thus, the issue of entitlement to a 10 percent rating under 38 C.F.R. § 3.324 is moot.  Moreover, the Veteran has not filed a claim for clear and unmistakable error (CUE) with either the June 1970 or July 1999 rating decision.  38 C.F.R. § 3.105(a).  Accordingly, there is no basis upon which to grant entitlement to a 10 percent rating based on multiple non-compensable service-connected disabilities.  

8.  TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether the veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.

The Veteran is service-connected for dysphagia secondary to thyroglossal duct surgery at 50 percent, bilateral hearing loss at 20 percent, tinnitus at 10 percent, a fractured nasal septum at 10 percent, a scar following the excision of a thyroglossal duct cyst at 10 percent, and left ear otitis media and externa at 0 percent.  A September 2010 rating decision noted that the Veteran's combined evaluation for compensation was 70 percent from April 17, 2003.  As the Veteran has one disability rated at 50 percent and the combined rating is 70 percent, the percentage criteria under 38 C.F.R. § 4.16(a) are met.  

Even though the Veteran meets the aforementioned percentage requirements, the evidence must show that his service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Upon review of the claims file, the Board finds that the evidentiary record does not support a conclusion that the Veteran is unable to work due only to his service-connected disabilities.  

In this regard, in his initial September 2003 claim, the Veteran stated that he last worked in May 1997 as a carpenter and was now unable to work due to his health.  He added that he could not hear without his hearing aids and that his throat and neck problems prevented employment.  In July 2003 VA treatment entries, the Veteran reported that he had been disabled for four years due to arthritis of his wrists and neck problems and was seeking SSA disability.  As reflected above, the Veteran is not service connected for arthritis.  

During a December 2003 VA examination, the Veteran reported that he spent about half his day clearing his throat and is up most of the night due to coughing, hacking, and postnasal drip.  The examiner found that the Veteran's old fractured nasal septum and old episodes of otitis media and externa would not interfere with physical or sedentary employment, as he had not had any episodes in a long time.  The examiner noted that the dysphagia would not interfere with sedentary or physical employment because this has nothing to do with any active or sedentary employment.  The examiner commented that the Veteran had a very difficult time swallowing, was constantly clearing his throat, and had a chronic cough, which would interfere with others around him and interfere with his employability.  Also, the examiner stated that if good hearing acuity was needed, physical and sedentary employment would not be possible because the Veteran's hearing loss was bad and the Veteran reported that the constant tinnitus interfered with his concentration.  

However, the fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  As noted above, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Although the examiner commented that the Veteran's hearing loss and tinnitus were of a severity to prevent employment, the Board finds it significant that nowhere else in the record was it noted that the Veteran's hearing loss and tinnitus made communication with him difficult.  Further, the examiner noted that the Veteran was capable of working in environments where good hearing acuity was not required, and there is no indication that carpentry or other physical labor requires such.  Moreover, although the Veteran acknowledges that his dysphagia would interfere with those working around him, the examiner did not find that it would prevent employment or interfere with his ability to maintain employment.  

As noted above, the December 2005 VA examiner stated that he felt the Veteran was crying out for help for financial assistance as he applied for SSA benefits and related that he can no longer work as a carpenter due to his medical issues with his hands, for which he is not service-connected.  Thus, it appears that the real reason that the Veteran is currently not employed is due to his non-service connected wrists.

In his second claim for TDIU received in July 2007, the Veteran reported that he could not work due to degenerative joint disease, for which he is not service-connected.  Therefore, based on his own admission, the Veteran cannot work due to his non-service connected disabilities.  In a February 2010 TDIU claim, the Veteran asserted that he could not work due to his combined service-connected disabilities.  

Further, the March 2010 VA examination confirmed that the Veteran has difficulty maintaining employment because of his non-service connected wrists.  All of the Veteran's service-connected disabilities as well as the impairments from his non-service connected disabilities were evaluated.  It was noted that the Veteran wears hearing aids although he did not wear them at the time of the examination.  The examiner commented that he had difficulty hearing spoken voice and complained of constant tinnitus.  Importantly, the Board observes that the Veteran was not wearing his hearing aids at the time of his examination and there is no evidence in the record that his hearing loss and tinnitus, especially when wearing his hearing aids, make it impossible for him to perform the physical and intellectual functions of employment.  The Veteran avoided repetitive use of his wrists due to the arthritic wrist pain and old fusion.  He experienced pain on a weekly basis of moderate severity.  He was observed to have very limited motion of the right wrist secondary to effusion and guarded motion of the left wrist secondary to pain.  The Veteran's usual occupation was carpenter and stated that he retired in 1998 after undergoing the fusion of his right wrist secondary to advanced osteoarthritis.  

The examiner commented that the Veteran is service-connected for problems which did not interfere with his ability to work as a carpenter.  The Veteran retired from being a carpenter in 1998 secondary to advancing osteoarthritis ultimately requiring fusion procedure of his right wrist.  The Veteran has done only occasional part time work since the right wrist fusion procedure in 1998.  His current symptoms of dysphagia, nasal stuffiness, hearing loss with tinnitus or other service-connected condition has not prevented any gainful employment doing carpentry and if not for the bilateral wrist condition, especially the right wrist fusion, he could still work as a carpenter.  

The Board finds the medical opinions of both examiners highly persuasive.  Both considered the impact of the Veteran's service-connected disabilities on his ability to continue working in his usual occupational field, which was carpentry.  Moreover, the examiners considered whether his disabilities would impact sedentary and other physical employment as well.  They thoroughly explained the impact that the Veteran's disabilities have on his ability to maintain employment.  Thus, the Board affords them great probative value.

Based on the foregoing, the Board concludes that although the Veteran undoubtedly has industrial impairment as a result of his service-connected disabilities, as evidenced by his 70 percent disability evaluation, the evidence does not show that these service-connected disorders preclude gainful employment.  The Board notes that "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1.  Based on a review of the evidence of record, the Board is of the opinion that the disability evaluations assigned to the Veteran's disorders under the VA Schedule for Rating Disabilities accurately reflect the overall impairment to his earning capacity due to his service-connected disabilities.  Therefore, a total rating for compensation based on individual unemployability due to a service-connected disability is not warranted.


ORDER

Entitlement to service connection for a psychiatric disorder is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a left wrist disorder, claimed as due to carbon monoxide and/or chemical exposure, is denied.

Entitlement to service connection for a right wrist disorder, claimed as due to carbon monoxide and/or chemical exposure, is denied.

Entitlement to service connection for sexual dysfunction, to include as secondary to PTSD, is denied.

Entitlement to service connection for a sleep disorder, to include as secondary to PTSD, is denied.

Entitlement to a 10 percent evaluation based on multiple non-compensable service-connected disabilities is denied.  

Entitlement to a TDIU is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


